UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period:October 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 13 Trustees & officers page 31 For more information page 37 To Our Shareholders, I am pleased to be writing to you as the new President and Chief Executive Officer of John Hancock Funds, LLC, following the departure of James A. Shepherdson to pursue other opportunities. In addition, on July 25, 2005, your funds Board of Trustees appointed me to the roles of President and Chief Executive Officer of your fund. As a means of introduction, I have been involved in the mutual fund industry since 1985. I have been with John Hancock Funds for the last 15 years, most recently as executive vice president of retail sales and marketing and a member of the companys executive and investment committees. In my former capacity, I was responsible for all aspects of the distribution and marketing of John Hancock Funds open-end and closed-end funds. Outside of John Hancock, I have served as Chairman of the Investment Company Institute (ICI) Sales Force Marketing Committee since September 2003. It is an exciting time to be at John Hancock Funds, and I am grateful for the opportunity to lead and shape its future growth. With the acquisition of John Hancock by Manulife Financial Corporation in April 2004, we are receiving broad support toward the goal of providing our shareholders with excellent investment opportunities and a more complete lineup of choices for the discerning investor. For one example, we have recently added five Lifestyle Portfolio funds-of-funds that blend multiple fund offerings from internal and external money managers to create a broadly diversified asset allocation portfolio. Look for more information about these exciting additions to the John Hancock family of funds in the near future. Although there has been a change in executive-level management, rest assured that the one thing that never wavers is John Hancock Funds commitment to placing the needs of shareholders above all else. We are all dedicated to the task of working with you and your financial advisors to help you reach your long-term financial goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks capi- tal appreciation by normally investing at least 80% of its assets in companies that the manager believes are, or have the potential to be technology leaders. Over the last five months * Technology stocks posted decent gains, although they lagged the better-performing energy- and utility-driven broader market averages. * The Fund performed in line with the NASDAQ-100 Index, but trailed its Lipper peer group average primarily due to its focus on large-cap stocks as small-cap stocks outperformed. * The Funds best performers were a diverse group, although hardware holdings generally lagged. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. * From inception June 20, 2005 through October 31, 2005. Top 10 holdings 4.0% Apple Computer, Inc. 3.6% SanDisk Corp. 3.0% Google, Inc. 2.9% Lucent Technologies, Inc. 2.9% Corning, Inc. 2.6% Adobe Systems, Inc. 2.5% Pixar, Inc. 2.5% Yahoo! Inc. 2.5% Nokia Corp. 2.4% QUALCOMM, Inc. As a percentage of net assets on October 31, 2005. 1 BY ANURAG PANDIT, CFA, PORTFOLIO MANAGER MANAGERS REPORT JOHN HANCOCK Technology Leaders Fund Effective June 20, 2005, the Light Revolution Fund was merged into the newly formed John Hancock Technology Leaders Fund. Given all the economic and interest rate worries that weighed on them during the 12 months ended October 31, 2005, technology stocks posted decent gains, although they lagged the better-performing energy- and utility-driven broader market averages. In the final two months of 2004, tech stocks rallied strongly in concert with the broader stock market, fueled by expectations that economic growth would accelerate in 2005. But in the early months of 2005, the environment turned decidedly more negative. High oil prices, rising interest rates and worries over a potentially weak economy prompted nervous investors to pull back from tech stocks for fear that American consumers and business would rein in their spending on technology products and services. Valuation concerns also weighed on tech-company stocks given their strong prior advances during 2004. The spring and summer were much kinder to the tech group, thanks to receding worries about the impact on technology companies of higher energy prices and higher interest rates. And, contrary to expectations at the beginning of 2005, tech companies posted surprisingly solid earnings for the period. technology stocks posted decent gains, although they lagged the better-performing energy- and utility-driven broader market averages. Performance For the 12 months ended October 31, 2005, John
